IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ALFONZA SPEARS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-4123

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 3, 2014.

An appeal from the Circuit Court for Leon County.
Jackie L. Fulford, Judge.

Nancy A. Daniels, Public Defender, and Pamela D. Presnell, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jay Kubica, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      In this direct appeal from appellant’s convictions and sentences for battery

on a law enforcement officer, resisting an officer without violence, depriving an

officer of a means of protection or communication, and battery, we conclude the

trial court did not abuse its discretion in denying appellant’s requested jury
instruction on the charge of depriving an officer of a means of protection or

communication. Furthermore, because the jury was not instructed that depriving

an officer of a means of protection or communication was a strict liability crime,

we do not address appellant’s claim, which was raised for the first time on appeal,

that section 843.025, Florida Statutes (2011), violates due process.           Finally,

although appellant “opened the door” to specific questions about his prior record

when he testified that he never hit a police officer in his life, we conclude the trial

court abused its discretion in allowing the prosecutor to question him about a 1973

offense, which did not involve a law enforcement officer, and a 1994 offense

involving aggravated battery on a law enforcement officer where appellant denied

being convicted of that offense and the state’s only evidence was a rap sheet entry.

Contrary to the state’s assertion, we find this claim was preserved for appeal and

that the error was not harmless beyond a reasonable doubt. Accordingly, we

reverse and remand for a new trial.

      AFFIRMED in part; REVERSED in part; and REMANDED for new trial.

PADOVANO, WETHERELL, and SWANSON, JJ., CONCUR.




                                          2